Per Curiam.
This was an action by appellant against appellees for ejectment. Appellees answered setting up liens, and filed a cross-complaint for the foreclosure of a bond for a deed, to quiet title, and for other proper relief. There was a trial by court, and finding for appellant that he have possession, and finding for appellee Shearer that he have judgment for balance of purchase money and money expended upon the property, and to discharge liens thereon, said judgments being declared liens on the real estate in question. We-have carefully examined the record, including the evidence offered. The finding and judgment of the court are clearly in accord therewith and the equities of the parties thereto. We find no reversible error in the record.
Judgment affirmed.